Citation Nr: 1519301	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from November 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO continued a previous denial of service connection for hearing loss and reopened and denied a previously denied claim of service connection for tinnitus.

In February 2014, the Board reopened the Veteran's claims and remanded them on their merits for further evidentiary development, including obtaining an addendum opinion from the VA examiner who conducted a November 2012 VA audiological examination.  The agency of original jurisdiction (AOJ) obtained addendum opinions in May and August 2014 and subsequently issued a supplemental statement of the case in August 2014 in which it denied the Veteran's claims for service connection on their merits.  As to the issue decided below, the Board thus finds compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The decision below addresses the Veteran's claim of service connection for tinnitus.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to his active military service


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Review of the Veteran's service treatment records reflect that they are silent as to any complaints of or treatment for hearing problems or tinnitus, and at his December 1945 separation medical examination, the Veteran was noted to have normal hearing to whisper-voice testing bilaterally.  Service personnel records confirm that the Veteran served as a cook "under combat conditions."  Post-service treatment records reflect that the Veteran has been diagnosed with tinnitus.  He reported at a July 2010 examination that it began in service.  His treatment provider at that time acknowledged the Veteran's in-service noise exposure in diagnosing the Veteran with tinnitus, but no etiological opinion was provided.

The Veteran was provided VA audiological examination in November 2012, with an addendum opinion added in August 2014.  At the examination, the Veteran reported that his tinnitus began during basic training and had continued since that time.  The examiner diagnosed tinnitus but offered a negative etiological opinion.  However, in her opinion the examiner stated that the Veteran had "no combat service" or "high risk noise exposure from military occupation," which is, as noted above, a factually inaccurate statement.  Thus, to correct this deficiency, the AOJ obtained an addendum opinion in August 2014, in which the same VA examiner again offered a negative etiological opinion, stating without explanation that she was unable to "be 50% or more certain tinnitus started during basic training secondary to military noise exposure."  

The Veteran has also submitted multiple written statements to VA in support of his service connection claim.  To that end, he has stated on multiple occasions that he was exposed to noise while working as a combat cook during military service and that his tinnitus began while he was still on active duty.  He has further contended that he did not report his hearing problems while in service, or at his separation examination, because he did not want to jeopardize his return home.

Regarding the Veteran's tinnitus claim, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus, which the Veteran has reported began during service and has continued from that time to the present.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records listing his military occupation as cook "under combat conditions."  As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus.  The Board acknowledges that in the November 2012 and August 2014 VA examination reports, the examiner stated that she was unable to state with at least fifty percent certainty that the Veteran's tinnitus began in or is otherwise etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, or to his credible and corroborated report of having been exposed to noise while in service.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his conceded noise exposure in service.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, and given that the Veteran is diagnosed with tinnitus and that he has reported his experiences of noise exposure in service and his continuous symptoms from his time in service to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim of service connection for hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  As noted above, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases such as hearing loss may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  

Here, the Veteran contends that his hearing loss began during his period of active service.  First, the Board notes, as discussed above, that military personnel records confirm that the Veteran served as a cook "under combat conditions" while on active duty.  The Veteran has also credibly testified that he was frequently exposed to noise in the form of weapons fire as well as many types of loud machinery, including generators, while in service.  Based on this evidence, the Board concedes the Veteran's exposure to acoustic trauma while on active duty.

Review of the claims file reflects that audiological evaluation was not conducted during the Veteran's period of service, although he was found to have normal hearing to whisper-voice testing at his December 1945 separation examination.  He made no complaints of hearing loss during service.  Post-service treatment records reflect that the Veteran has been diagnosed with bilateral hearing loss and was seen by a VA audiologist in July 2010, at which time the audiologist acknowledged the Veteran's exposure to acoustic trauma while in service.  In addition, the Veteran has submitted an audiogram and letter from a private otologist, dated in February 1981, in which the physician stated that the Veteran's hearing loss was "due to noise exposure superimposed by vascular insufficiency."  

The Veteran underwent VA examination in November 2012, at which time he was diagnosed with bilateral hearing loss, although the examiner offered a negative etiological opinion.  However, in that opinion, the examiner stated incorrectly that the Veteran had "no combat service for special consideration."  She further stated that the Veteran's hearing loss was "not consistent with noise induced hearing loss," a finding she reiterated in the April 2014 addendum opinion obtained pursuant to the Board's February 2014 remand.  In so finding, the examiner concluded that the pattern of hearing loss the Veteran displayed in 2012 did not match the expected pattern of hearing loss due to noise exposure.  She did not, however, consider the February 1981 statement from the private otologist, which was accompanied by an audiogram showing what appears to be bilateral hearing loss.  It is unclear from the VA examiner's reports whether she considered these findings in rendering her decision.

In the instant case, the Veteran contends that his current hearing loss is related to the noise exposure he experienced in service.  In this regard, the Board notes, first, that it does not question that the Veteran was exposed to acoustic trauma in service.  Further, the Veteran has provided evidence in the form of a February 1981 medical nexus opinion linking his in-service noise exposure to his current hearing loss, and he has stated repeatedly that he was exposed to acoustic trauma on active duty.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner's opinions to date have not fully considered either the Veteran's contentions or the evidence submitted by the private otologist in February 1981, in the form of both an audiogram and a letter regarding the likely etiology of the Veteran's hearing loss.  

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's hearing loss.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hearing loss.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by the examiner who offered the November 2012 and May 2014 opinions concerning the Veteran's claimed bilateral hearing loss.  In opining as to whether any such disorder had its origin in service, the examiner must discuss not only the Veteran's conceded in-service exposure to acoustic trauma but also the statement of the private otologist in February 1981 concerning the possible etiology of the Veteran's hearing loss, as well as the audiogram conducted at that time that appears to show bilateral hearing loss.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the November 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.)  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the audiologist who provided the November 2012 and May 2014 VA opinions.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner should be asked to provide additional opinion and discussion as to the medical probabilities that any diagnosed hearing loss is related to the Veteran's period of military service, and particularly to his conceded in-service exposure to acoustic trauma.  In the context of any negative opinion, the reviewer must specifically address the Veteran's statements relating his hearing loss to the in-service acoustic trauma, as well as the February 1981 audiogram and the private otologist's statement that the Veteran's hearing loss was due to "noise exposure superimposed by vascular insufficiency."  

The medical reasons for accepting or rejecting the Veteran's theory of entitlement should be set forth in detail.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


